                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

              UNITED STATES OF AMERICA

                    V.                                       CRIMINAL ACTION NO.
                                                             L15-CR-178-RWS-LTW-2
              HUMBERTO VEGA-
              GUTIERREZ,

                           Defendant.


                                                   ORDER

                    This matter is before the Court on the Reports and Recommendations of


              Magistrate Judge Linda T. Walker [Doc. Nos. 144 and 146].

                    In reviewing a Report and Recommendation, the district court "shall make


              a de novo determination of those portions of the report or specified proposed


              findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(l).

              "Parties filing objections to a magistrate's report and recommendation must


              specifically identify those findings objected to. Frivolous, conclusive, or general

              objections need not be considered by the district court." United States v. Schultz,


              565 F.3d 1353.1361 filth Cir. 2009) fquoting Marsdenv.Moore.847F.2d 1536.

              1548 (11th Cir. 1988)) (internal quotation marks omitted). Absent objection, the

              district judge "may accept, reject, or modify, in whole or in part, the findings and




A072A
(Rev. 8/82)
              recommendations made by the magistrate [judge]," 28 U.S.C. § 636(b)(l), and

              "need only satisfy itself that there is no clear error on the face of the record" in


              order to accept the recommendation. Fed. R. Civ. P. 72, advisory committee note,


              1983 Edition, Subdivision (b). In accordance with 28 U.S.C. § 636(b)(l) andRule

              72 of the Federal Rules of Civil Procedure, the Court has conducted a de novo


              review of those portions of the R&R to which Defendant objects and has reviewed

              the remainder of the R&R for plain error. See United States v. Slay, 714 F.2d


              1093, 1095 (llth Cir. 1983).

                    Here, Defendant does not object to the R&R that contains the

              recommendation that Defendant Vega-Gutierrez be found competent to stand trial


              [Doc. No. 144]. After viewing the record and the R&R, the R&R is hereby


              approved and adopted as the opinion and order of this Court. As such, the Court

              finds that Defendant Vega-Gutierrez is competent to stand trial.


                    Defendant does object to the later R&R [Doc. No. 146]. As to the Motion

              to Suppress Evidence, Defendant argues that probable cause did not support the


              warrant for the Target Residence. The Court disagrees. It is clear that the Target


              Residence was connected to criminal activity. Agent Moye established that

              Defendant and his son engaged in a pattern of utilizing houses to facilitate drug




A072A
(Rev. 8/82)
              sales, and he also connected the drug transaction activity to the Target Residence


              directly. A confidential source told DEA Agents that he or she had purchased one


              ounce ofmethamphetamine from Defendant on January 19, 2015, and that he or


              she had traveled to the Target Residence to purchase methamphetamine from


              Defendant eight different times in the past. Although Defendant argues that the

              information was stale, it can be reasonably inferred that a dmg transaction


              occurred in the residence on the very day or day before the warrant application is


              submitted.


                    As to the Motion to Suppress Statements, Defendant argues that the later


              interview statements were tainted by the earlier extreme show of force. The Court


              disagrees. Although there was an initial show of force by law enforcement


              officers entering and securing Defendant's residence, the circumstances under


              which the interview of Defendant took place did not involve the same show of

              force. The post-Miranda interview of Defendant took place almost an hour and


              a half later, and Defendant appeared to be in good physical condition and not

              impaired in any way. Under the totality of the circumstances, Defendant's


              Mirandized statements were the product of his own free will and were not


              obtained via coercion. The Court also agrees that the interrogation techniques




A072A
(Rev. 8/82)
             used here were not done in a calculated way to undermine Defendant's Miranda


             warning, and the circumstances do not support the conclusion that the two-step


             interrogation tactic was used.


                   For the reasons discussed above, Defendant's objections [Doc. No. 151] are


             OVERRULED, and the R&R [Doc. No. 146] is hereby approved and adopted as


             the opinion and order of this Court. As such, the Motion to Suppress Evidence

             [Doc. No. 140] is DENIED, and the Motion to Suppress Statements [Doc. No.

             141] is GRANTED in part and DENIED in part.

                   SO ORDERED this ^ day of February, 2019.




                                                   RICHARDAV.^T(
                                                   United States District Judge'




A072A
(Rev.8/82)
